


EXHIBIT 10.5

 

COMBIMATRIX CORPORATION

 

2006 STOCK INCENTIVE PLAN

 

(as amended January 15, 2009)

 


ARTICLE ONE

GENERAL PROVISIONS


 


I.                                       PURPOSE OF THE PLAN


 

This CombiMatrix Corporation 2006 Stock Incentive Plan is intended to promote
the interests of CombiMatrix Corporation, a Delaware corporation, by providing
eligible persons in the Corporation’s Service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such Service.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 


II.                                   STRUCTURE OF THE PLAN


 


A.                                   THE PLAN SHALL BE DIVIDED INTO THREE
SEPARATE EQUITY INCENTIVE PROGRAMS:


 

·                  the Discretionary Option/Stock Appreciation Right Grant
Program under which eligible persons may, at the discretion of the Plan
Administrator, be granted options to purchase shares of Common Stock,

 

·                  the Stock Issuance Program under which eligible persons may,
at the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary),

 

·                  the Automatic Option Grant Program under which eligible
non-employee Board members shall automatically receive option grants at
designated intervals over their period of continued Board Service, and

 


B.                                     THE PROVISIONS OF ARTICLES ONE AND FIVE
SHALL APPLY TO ALL EQUITY INCENTIVE PROGRAMS UNDER THE PLAN AND SHALL GOVERN THE
INTERESTS OF ALL PERSONS UNDER THE PLAN.


 

--------------------------------------------------------------------------------



 


III.                               ADMINISTRATION OF THE PLAN


 


A.                                   THE COMMITTEE SHALL HAVE SOLE AND EXCLUSIVE
AUTHORITY TO ADMINISTER THE DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE
PROGRAMS WITH RESPECT TO SECTION 16 INSIDERS. ADMINISTRATION OF THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS WITH RESPECT TO ALL OTHER
PERSONS ELIGIBLE TO PARTICIPATE IN THOSE PROGRAMS MAY, AT THE BOARD’S
DISCRETION, BE VESTED IN THE COMMITTEE, OR THE BOARD MAY RETAIN THE POWER TO
ADMINISTER THOSE PROGRAMS WITH RESPECT TO ALL SUCH PERSONS. OTHER THAN WITH
RESPECT TO SECTION 16 INSIDERS, THE BOARD MAY ALSO APPOINT AN EXECUTIVE OFFICER
COMMITTEE TO ADMINISTER THE DISCRETIONARY OPTION PROGRAM AND STOCK ISSUANCE
PROGRAM, SUBJECT TO THE APPLICABLE LIMITATIONS AND REQUIREMENTS OF THE DELAWARE
CORPORATE LAW.  HOWEVER, ANY DISCRETIONARY OPTION GRANTS OR STOCK ISSUANCES TO
MEMBERS OF THE COMMITTEE MUST BE AUTHORIZED AND APPROVED BY A DISINTERESTED
MAJORITY OF THE BOARD.


 


B.                                     MEMBERS OF THE COMMITTEE OR, IF
APPLICABLE, THE EXECUTIVE OFFICER COMMITTEE, SHALL SERVE FOR SUCH PERIOD OF TIME
AS THE BOARD MAY DETERMINE AND MAY BE REMOVED BY THE BOARD AT ANY TIME.


 


C.                                     THE PLAN ADMINISTRATOR SHALL, WITHIN THE
SCOPE OF ITS ADMINISTRATIVE FUNCTIONS UNDER THE PLAN, HAVE FULL POWER AND
AUTHORITY (SUBJECT TO THE PROVISIONS OF THE PLAN) TO ESTABLISH SUCH RULES AND
REGULATIONS AS IT MAY DEEM APPROPRIATE FOR PROPER ADMINISTRATION OF THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS AND TO MAKE SUCH
DETERMINATIONS UNDER, AND ISSUE SUCH INTERPRETATIONS OF, THE PROVISIONS OF THOSE
PROGRAMS AND ANY OUTSTANDING OPTIONS OR STOCK ISSUANCES THEREUNDER AS IT MAY
DEEM NECESSARY OR ADVISABLE. DECISIONS OF THE PLAN ADMINISTRATOR WITHIN THE
SCOPE OF ITS ADMINISTRATIVE FUNCTIONS UNDER THE PLAN SHALL BE FINAL AND BINDING
ON ALL PARTIES WHO HAVE AN INTEREST IN THE DISCRETIONARY OPTION GRANT AND STOCK
ISSUANCE PROGRAMS UNDER ITS JURISDICTION OR ANY STOCK OPTION OR STOCK ISSUANCE
THEREUNDER.


 


D.                                    SERVICE ON THE COMMITTEE SHALL CONSTITUTE
SERVICE AS A BOARD MEMBER, AND MEMBERS OF EACH SUCH COMMITTEE SHALL ACCORDINGLY
BE ENTITLED TO FULL INDEMNIFICATION AND REIMBURSEMENT AS BOARD MEMBERS FOR THEIR
SERVICE ON SUCH COMMITTEE. NO MEMBER OF THE COMMITTEE OR, IF APPLICABLE, THE
EXECUTIVE OFFICER COMMITTEE, SHALL BE LIABLE FOR ANY ACT OR OMISSION MADE IN
GOOD FAITH WITH RESPECT TO THE PLAN OR ANY OPTION GRANTS OR STOCK ISSUANCES
UNDER THE PLAN.


 


E.                                      ADMINISTRATION OF THE AUTOMATIC OPTION
GRANT PROGRAM SHALL BE SELF-EXECUTING IN ACCORDANCE WITH THE TERMS OF THOSE
PROGRAMS, AND NO PLAN ADMINISTRATOR SHALL EXERCISE ANY DISCRETIONARY FUNCTIONS
WITH RESPECT TO ANY OPTION GRANTS OR STOCK ISSUANCES MADE UNDER THOSE PROGRAMS.


 


IV.                              ELIGIBILITY


 


A.                                   THE PERSONS ELIGIBLE TO PARTICIPATE IN THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS ARE AS FOLLOWS:


 

(I)                                     EMPLOYEES,

 

(II)                                  NON-EMPLOYEE MEMBERS OF THE BOARD OR THE
BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY, AND

 

2

--------------------------------------------------------------------------------


 

(III)                               CONSULTANTS AND OTHER INDEPENDENT ADVISORS
WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).

 


B.                                     THE PLAN ADMINISTRATOR SHALL, WITHIN THE
SCOPE OF ITS ADMINISTRATIVE JURISDICTION UNDER THE PLAN, HAVE FULL AUTHORITY TO
DETERMINE, (I) WITH RESPECT TO THE OPTION GRANTS UNDER THE DISCRETIONARY OPTION
GRANT PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE SUCH GRANTS, THE TIME OR
TIMES WHEN THOSE GRANTS ARE TO BE MADE, THE NUMBER OF SHARES TO BE COVERED BY
EACH SUCH GRANT, THE STATUS OF THE GRANTED OPTION AS EITHER AN INCENTIVE OPTION
OR A NON-STATUTORY OPTION, IF, AND THE EXTENT TO WHICH, EACH OPTION IS TO BE
EXERCISABLE AT A DIFFERENT TIME OR TIMES THAN THOSE TIMES SET FORTH IN
SECTION I.B.1. OF ARTICLE TWO OF THE PLAN, THE VESTING SCHEDULE (IF ANY)
APPLICABLE TO THE OPTION SHARES AND THE MAXIMUM TERM FOR WHICH THE OPTION IS TO
REMAIN OUTSTANDING AND (II) WITH RESPECT TO STOCK ISSUANCES UNDER THE STOCK
ISSUANCE PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE SUCH ISSUANCES, THE TIME
OR TIMES WHEN THE ISSUANCES ARE TO BE MADE, THE NUMBER OF SHARES TO BE ISSUED TO
EACH PARTICIPANT, THE VESTING SCHEDULE (IF ANY) APPLICABLE TO THE ISSUED SHARES
AND THE CONSIDERATION FOR SUCH SHARES.


 


C.                                     THE PLAN ADMINISTRATOR SHALL HAVE THE
ABSOLUTE DISCRETION EITHER TO GRANT OPTIONS IN ACCORDANCE WITH THE DISCRETIONARY
OPTION/STOCK APPRECIATION RIGHT GRANT PROGRAM OR TO EFFECT STOCK ISSUANCES IN
ACCORDANCE WITH THE STOCK ISSUANCE PROGRAM.


 


D.                                    THE INDIVIDUALS WHO SHALL BE ELIGIBLE TO
PARTICIPATE IN THE AUTOMATIC OPTION GRANT PROGRAM SHALL BE LIMITED TO (I) THOSE
INDIVIDUALS WHO FIRST BECOME NON-EMPLOYEE BOARD MEMBERS AFTER THE PLAN EFFECTIVE
DATE, WHETHER THROUGH APPOINTMENT BY THE BOARD OR ELECTION BY THE CORPORATION’S
STOCKHOLDERS, AND (II) THOSE INDIVIDUALS WHO CONTINUE TO SERVE AS NON-EMPLOYEE
BOARD MEMBERS ON THE FIRST BUSINESS DAY IN EACH CALENDAR YEAR FOLLOWING THE PLAN
EFFECTIVE DATE AND DURING THE TERM OF THE PLAN, INCLUDING ANY INDIVIDUALS WHO
FIRST BECAME NON-EMPLOYEE BOARD MEMBERS PRIOR TO SUCH PLAN EFFECTIVE DATE. A
NON-EMPLOYEE BOARD MEMBER WHO HAS PREVIOUSLY BEEN IN THE EMPLOY OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) SHALL NOT BE ELIGIBLE TO RECEIVE AN
OPTION GRANT UNDER THE AUTOMATIC OPTION GRANT PROGRAM AT THE TIME HE OR SHE
FIRST BECOMES A NON-EMPLOYEE BOARD MEMBER, BUT SHALL BE ELIGIBLE TO RECEIVE
PERIODIC OPTION GRANTS UNDER THE AUTOMATIC OPTION GRANT PROGRAM WHILE HE OR SHE
CONTINUES TO SERVE AS A NON-EMPLOYEE BOARD MEMBER.


 


V.                                  STOCK SUBJECT TO THE PLAN


 


A.                                   THE STOCK ISSUABLE UNDER THE PLAN SHALL BE
SHARES OF AUTHORIZED BUT UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES
REPURCHASED BY THE CORPORATION ON THE OPEN MARKET. THE NUMBER OF SHARES OF
COMMON STOCK INITIALLY RESERVED FOR ISSUANCE OVER THE TERM OF THE PLAN SHALL NOT
EXCEED 8,100,000 SHARES OF COMMON STOCK.  FOR PURPOSES OF CLARIFICATION, THE
SHARES OF COMMON STOCK SUBJECT TO THE ASSUMED OPTIONS ARE NOT INCLUDED IN THE
8,100,000 SHARE OF COMMON STOCK RESERVED HEREUNDER FOR ISSUANCE PURSUANT TO THIS
PARAGRAPH, THOUGH THE SHARES OF COMMON STOCK SUBJECT TO THE ASSUMED OPTIONS MAY
BECOME AVAILABLE FOR GRANT UNDER THIS PLAN TO THE EXTENT PROVIDED IN
ARTICLE ONE, SECTION V.D. BELOW.


 


3

--------------------------------------------------------------------------------



 


B.                                     THE NUMBER OF SHARES OF COMMON STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL AUTOMATICALLY INCREASE ON THE FIRST
TRADING DAY OF JANUARY EACH CALENDAR YEAR DURING THE TERM OF THE PLAN, BEGINNING
WITH CALENDAR YEAR 2007, BY AN AMOUNT EQUAL TO THREE PERCENT (3%) OF THE TOTAL
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING ON THE LAST TRADING DAY IN
DECEMBER OF THE IMMEDIATELY PRECEDING CALENDAR YEAR.  THE MAXIMUM AGGREGATE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN (AS ADJUSTED
FOR ALL SUCH ANNUAL INCREASES) THROUGH INCENTIVE OPTIONS SHALL BE 30,000,000
SHARES OF COMMON STOCK.


 


C.                                     AT SUCH TIME AS STOCK OPTION OR STOCK
APPRECIATION RIGHTS GRANTED UNDER THE PLAN MAY QUALIFY AS PERFORMANCE-BASED
COMPENSATION UNDER CODE SECTION 162(M), NO ONE PERSON PARTICIPATING IN THE PLAN
MAY RECEIVE STOCK OPTIONS OR SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS
FOR MORE THAN 200,000 SHARES OF COMMON STOCK IN THE AGGREGATE PER CALENDAR
YEAR.  AT SUCH TIME AS DIRECT STOCK ISSUANCES OR SHARE RIGHT AWARDS GRANTED
UNDER THE PLAN MAY QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER CODE
SECTION 162(M), NO ONE PERSON PARTICIPATING IN THE PLAN MAY RECEIVE DIRECT STOCK
ISSUANCES OR SHARE RIGHT AWARDS FOR MORE THAN 200,000 SHARES OF COMMON STOCK IN
THE AGGREGATE PER CALENDAR YEAR. IN ADDITION, THE MAXIMUM DOLLAR VALUE PAYABLE
TO ANY ONE PARTICIPANT WITH RESPECT TO AWARDS GRANTED UNDER ARTICLE FIVE,
SECTION VIII.B. IS $1,000,000 PER CALENDAR YEAR.


 


D.                                    SHARES OF COMMON STOCK SUBJECT TO
OUTSTANDING OPTIONS, ASSUMED OPTIONS OR STOCK APPRECIATION RIGHTS SHALL BE
AVAILABLE FOR SUBSEQUENT ISSUANCE UNDER THE PLAN TO THE EXTENT SUCH SHARES ARE
NOT ISSUED PURSUANT TO SUCH OPTIONS, ASSUMED OPTIONS OR STOCK APPRECIATION
RIGHTS PRIOR TO THE EXPIRATION, TERMINATION OR CANCELLATION OF SUCH OPTIONS,
ASSUMED OPTIONS OR STOCK APPRECIATION RIGHTS FOR ANY REASON.  SHARES OF COMMON
STOCK SUBJECT TO OUTSTANDING SHARE RIGHT AWARDS SHALL BE AVAILABLE FOR
SUBSEQUENT ISSUANCE UNDER THE PLAN TO THE EXTENT THOSE SHARE RIGHT AWARDS
EXPIRE, TERMINATE OR ARE CANCELLED FOR ANY REASON PRIOR TO THE ISSUANCE OF ALL
SHARES OF COMMON STOCK SUBJECT TO SUCH SHARE RIGHT AWARDS. UNVESTED SHARES
ISSUED UNDER THE PLAN AND SUBSEQUENTLY CANCELLED, FORFEITED OR REPURCHASED BY
THE CORPORATION, AT A PRICE PER SHARE NOT GREATER THAN THE ORIGINAL ISSUE PRICE
PAID PER SHARE, PURSUANT TO THE CORPORATION’S REPURCHASE RIGHTS UNDER THE PLAN
SHALL BE ADDED BACK TO THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR
ISSUANCE UNDER THE PLAN.  IN ADDITION, (I) SHOULD NO SHARES OF COMMON STOCK BE
DELIVERED UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT OR (II) SHOULD THE
EXERCISE PRICE OF AN OPTION UNDER THE PLAN OR AN ASSUMED OPTION BE PAID WITH
SHARES OF COMMON STOCK (EITHER SHARES PREVIOUSLY HELD BY THE INDIVIDUAL
EXERCISING THE OPTION OR SHARES DEDUCTED FROM THE OPTION) OR (III) SHOULD SHARES
OF COMMON STOCK OTHERWISE ISSUABLE UNDER THE PLAN OR PURSUANT TO OR AN ASSUMED
OPTION BE WITHHELD BY THE CORPORATION IN SATISFACTION OF THE WITHHOLDING TAXES
INCURRED IN CONNECTION WITH THE EXERCISE OF AN OPTION, AN ASSUMED OPTION OR
STOCK APPRECIATION RIGHT OR IN CONNECTION WITH A STOCK ISSUANCE (INCLUDING A
SHARE RIGHT AWARD) UNDER THE PLAN, THEN THE NUMBER OF SHARES OF COMMON STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE REDUCED BY THE NET NUMBER OF
SHARES ISSUED TO THE HOLDER OF THE AWARD, AND NOT BY THE GROSS NUMBER OF SHARES
OF COMMON STOCK FOR WHICH THE OPTION, ASSUMED OPTION OR STOCK APPRECIATION RIGHT
IS EXERCISED OR WHICH VEST OR ARE ISSUED PURSUANT TO THE STOCK ISSUANCE
(INCLUDING A SHARE RIGHT AWARD).


 


E.                                      IF ANY CHANGE IS MADE TO THE COMMON
STOCK BY REASON OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, MERGER,
REORGANIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE
AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S
RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE BY THE PLAN
ADMINISTRATOR TO (I) THE MAXIMUM NUMBER, TYPE AND/OR CLASS OF SECURITIES
ISSUABLE UNDER THE PLAN, (II) THE MAXIMUM NUMBER, TYPE AND/OR CLASS OF
SECURITIES FOR WHICH ANY ONE PERSON MAY BE GRANTED (X) STOCK OPTIONS AND
SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS AND (Y) DIRECT STOCK ISSUANCES
AND SHARE RIGHT AWARDS UNDER THE PLAN PER CALENDAR YEAR, (III) THE NUMBER, TYPE
AND/OR CLASS OF SECURITIES FOR WHICH GRANTS ARE SUBSEQUENTLY TO BE MADE UNDER
THE AUTOMATIC OPTION GRANT PROGRAM TO NEW AND CONTINUING NON-EMPLOYEE BOARD
MEMBERS, (IV) THE NUMBER, TYPE AND/OR CLASS OF SECURITIES AND THE EXERCISE PRICE
PER SHARE IN EFFECT UNDER EACH OUTSTANDING OPTION AND STOCK APPRECIATION RIGHT
UNDER THE PLAN, (V) THE NUMBER, KIND AND/OR CLASS OF SECURITIES UNDER EACH SHARE
RIGHT AWARD, AND (VI) THE MAXIMUM NUMBER, TYPE AND/OR CLASS OF SECURITIES BY
WHICH THE SHARE RESERVE IS TO INCREASE AUTOMATICALLY EACH CALENDAR YEAR PURSUANT
TO THE PROVISIONS OF SECTION V.B. OF THIS ARTICLE ONE. SUCH ADJUSTMENTS TO THE
OUTSTANDING AWARDS ARE TO BE EFFECTED IN A MANNER WHICH SHALL PRECLUDE THE
ENLARGEMENT OR DILUTION OF RIGHTS AND BENEFITS UNDER SUCH OPTIONS. THE
ADJUSTMENTS DETERMINED BY THE PLAN ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE.


 


4

--------------------------------------------------------------------------------



 


ARTICLE TWO

DISCRETIONARY OPTION/STOCK APPRECIATION RIGHT GRANT PROGRAM


 


I.                                       OPTION TERMS


 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 


A.                                   EXERCISE PRICE.


 

1.                                       THE EXERCISE PRICE PER SHARE SHALL BE
FIXED BY THE PLAN ADMINISTRATOR BUT SHALL NOT BE LESS THAN ONE HUNDRED PERCENT
(100%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION GRANT
DATE.

 

2.                                       THE EXERCISE PRICE SHALL BECOME
IMMEDIATELY DUE UPON EXERCISE OF THE OPTION AND SHALL, SUBJECT TO THE PROVISIONS
OF THE DOCUMENTS EVIDENCING THE OPTION, BE PAYABLE IN ONE OR MORE OF THE FORMS
SPECIFIED BELOW:

 

(I)                                     CASH OR CHECK MADE PAYABLE TO THE
CORPORATION, OR

 

(II)                                  SHARES OF COMMON STOCK HELD FOR THE
REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR
FINANCIAL REPORTING PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE
DATE (INCLUDING THE CANCELLATION OF SHARES OF COMMON STOCK SUBJECT TO THE
OPTION), OR

 

(III)                               TO THE EXTENT THE OPTION IS EXERCISED FOR
VESTED SHARES, THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH
THE OPTIONEE SHALL CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS TO (A) A
CORPORATION-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE
PURCHASED SHARES AND REMIT TO THE CORPORATION, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE
CORPORATION BY REASON OF SUCH EXERCISE AND (B) THE CORPORATION TO DELIVER THE
CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER
TO COMPLETE THE SALE, OR

 

5

--------------------------------------------------------------------------------


 

(IV)                              ANY OTHER FORM OF LEGAL CONSIDERATION, AS
DETERMINED BY THE PLAN ADMINISTRATOR AND SPECIFICALLY INCLUDED IN THE STOCK
OPTION AGREEMENT.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 


B.                                     EXERCISE AND TERM OF OPTIONS.


 

1.                                       EACH OPTION SHALL VEST AND BE
EXERCISABLE AT SUCH TIME OR TIMES, DURING SUCH PERIOD AND FOR SUCH NUMBER OF
SHARES AS SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE
DOCUMENTS EVIDENCING THE OPTION.

 

2.                                       NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, NO OPTION SHALL HAVE A TERM IN EXCESS OF TEN (10) YEARS MEASURED FROM
THE OPTION GRANT DATE.

 


C.                                     EFFECT OF TERMINATION OF SERVICE.


 

1.                                       THE FOLLOWING PROVISIONS SHALL GOVERN
THE EXERCISE OF ANY OPTIONS HELD BY THE OPTIONEE AT THE TIME OF CESSATION OF
SERVICE OR DEATH:

 

(I)                                     TERMINATION OF SERVICE.  SUBJECT TO
EARLIER TERMINATION OF THE OPTION AS OTHERWISE PROVIDED IN THE PLAN AND UNLESS
OTHERWISE SPECIFICALLY PROVIDED BY THE PLAN ADMINISTRATOR WITH RESPECT TO AN
OPTION AND SET FORTH IN THE AWARD AGREEMENT (EITHER AT GRANT OR BY AMENDMENT AT
A LATER TIME), AN OPTION SHALL REMAIN EXERCISABLE, TO THE EXTENT VESTED, AFTER A
OPTIONEE’S TERMINATION OF SERVICE ONLY DURING THE APPLICABLE TIME PERIOD
DETERMINED IN ACCORDANCE WITH THIS SECTION AND THEREAFTER SHALL TERMINATE AND NO
LONGER BE EXERCISABLE:

 

(A)                              Death or Permanent Disability.  If the
Optionee’s Service terminates because of the death or Permanent Disability of
the Optionee, the option, to the extent unexercised, vested and exercisable on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee (or the Optionee’s legal representative or estate, as applicable) at
any time prior to the expiration of twelve (12) months (or such other period of
time as determined by the Plan Administrator, in its discretion) after the date
on which the Optionee’s Service terminated, but in any event only with respect
to the unexercised and vested portion of the option and not after the maximum
term of the option.

 

(B)                                Termination for Misconduct.  Notwithstanding
any other provision of the Plan to the contrary, if the Optionee’s Service is
terminated for Misconduct or should the Optionee otherwise engage in Misconduct
while holding one or more outstanding options, then all such options shall
terminate immediately and cease to be outstanding.

 

(C)                                Other Termination of Service.  If the
Optionee’s Service terminates for any reason, except Permanent Disability, death
or Misconduct, the option, to the extent unexercised, vested and exercisable by
the Optionee on the date on which the Optionee’s Service terminated, may be
exercised by the Optionee at any time prior to the expiration of ninety (90)
days (or such longer or shorter period of time as determined by the Plan
Administrator, in its discretion) after the date on which the Optionee’s Service
terminated, but in any event only with respect to the unexercised and vested
portion of the option and not the maximum term of the option.

 

6

--------------------------------------------------------------------------------


 

(II)                                  ANY OPTION HELD BY THE OPTIONEE AT THE
TIME OF DEATH AND EXERCISABLE IN WHOLE OR IN PART AT THAT TIME MAY BE
SUBSEQUENTLY EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S ESTATE
OR BY THE PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE
OPTIONEE’S WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR BY THE OPTIONEE’S
DESIGNATED BENEFICIARY OR BENEFICIARIES OF THAT OPTION.

 

(III)                               DURING THE APPLICABLE POST-SERVICE EXERCISE
PERIOD, THE OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE
NUMBER OF VESTED SHARES FOR WHICH THE OPTION IS EXERCISABLE ON THE DATE OF THE
OPTIONEE’S CESSATION OF SERVICE. UPON THE EXPIRATION OF THE APPLICABLE EXERCISE
PERIOD OR (IF EARLIER) UPON THE EXPIRATION OF THE OPTION TERM, THE OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED SHARES FOR WHICH THE OPTION
HAS NOT BEEN EXERCISED. HOWEVER, THE OPTION SHALL, IMMEDIATELY UPON THE
OPTIONEE’S CESSATION OF SERVICE, TERMINATE AND CEASE TO BE OUTSTANDING TO THE
EXTENT THE OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES.

 

2.                                       THE PLAN ADMINISTRATOR SHALL HAVE
COMPLETE DISCRETION, EXERCISABLE EITHER AT THE TIME AN OPTION IS GRANTED OR AT
ANY TIME WHILE THE OPTION REMAINS OUTSTANDING, TO:

 

(I)                                     EXTEND THE PERIOD OF TIME FOR WHICH THE
OPTION IS TO REMAIN EXERCISABLE FOLLOWING THE OPTIONEE’S CESSATION OF SERVICE
FROM THE LIMITED EXERCISE PERIOD OTHERWISE IN EFFECT FOR THAT OPTION TO SUCH
GREATER PERIOD OF TIME AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE, BUT IN
NO EVENT BEYOND THE EXPIRATION OF THE OPTION TERM AND IN NO EVENT TO SUCH EXTENT
TO MAKE THE OPTION SUBJECT TO SECTION 409A (UNLESS GIVEN THE PRIOR CONSENT OF
THE OPTIONEE), AND/OR

 

(II)                                  PERMIT THE OPTION TO BE EXERCISED, DURING
THE APPLICABLE POST-SERVICE EXERCISE PERIOD, NOT ONLY WITH RESPECT TO THE NUMBER
OF VESTED SHARES OF COMMON STOCK FOR WHICH SUCH OPTION IS EXERCISABLE AT THE
TIME OF THE OPTIONEE’S CESSATION OF SERVICE BUT ALSO WITH RESPECT TO ONE OR MORE
ADDITIONAL INSTALLMENTS IN WHICH THE OPTIONEE WOULD HAVE VESTED HAD THE OPTIONEE
CONTINUED IN SERVICE.

 


D.                                    STOCKHOLDER RIGHTS. THE HOLDER OF AN
OPTION SHALL HAVE NO STOCKHOLDER RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO
THE OPTION UNTIL SUCH PERSON SHALL HAVE EXERCISED THE OPTION, PAID THE EXERCISE
PRICE AND BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.

 

7

--------------------------------------------------------------------------------


 


E.                                      REPURCHASE RIGHTS.  THE PLAN
ADMINISTRATOR SHALL HAVE THE DISCRETION TO GRANT OPTIONS WHICH ARE EXERCISABLE
FOR UNVESTED SHARES OF COMMON STOCK.  SHOULD THE OPTIONEE CEASE SERVICE WHILE
HOLDING SUCH UNVESTED SHARES, THE CORPORATION SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO REPURCHASE ANY OR ALL OF THOSE UNVESTED SHARES AT A PRICE PER
SHARE EQUAL TO THE LOWER OF (I) THE EXERCISE PRICE PAID PER SHARE OR (II) THE
FAIR MARKET VALUE PER SHARE OF COMMON STOCK AT THE TIME OF THE OPTIONEE’S
CESSATION OF SERVICE.  THE TERMS UPON WHICH SUCH REPURCHASE RIGHT SHALL BE
EXERCISABLE (INCLUDING THE PERIOD AND PROCEDURE FOR EXERCISE AND THE APPROPRIATE
VESTING SCHEDULE FOR THE PURCHASED SHARES) SHALL BE ESTABLISHED BY THE PLAN
ADMINISTRATOR AND SET FORTH IN THE DOCUMENT EVIDENCING SUCH REPURCHASE RIGHT.


 


F.                                      LIMITED TRANSFERABILITY OF OPTIONS.
DURING THE LIFETIME OF THE OPTIONEE, INCENTIVE OPTIONS SHALL BE EXERCISABLE ONLY
BY THE OPTIONEE AND SHALL NOT BE ASSIGNABLE OR TRANSFERABLE OTHER THAN BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION FOLLOWING THE OPTIONEE’S DEATH.
NON-STATUTORY OPTIONS SHALL BE SUBJECT TO THE SAME LIMITATION, EXCEPT AS
OTHERWISE DETERMINED BY THE PLAN ADMINISTRATOR, INCLUDING AN ASSIGNMENT TO THE
OPTIONEE’S IMMEDIATE FAMILY.  TO THE EXTENT THAT A NON-STATUTORY OPTION IS
ASSIGNED, THE ASSIGNED PORTION MAY ONLY BE EXERCISED BY THE PERSON OR PERSONS
WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO THE ASSIGNMENT. THE
TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS THOSE IN EFFECT
FOR THE OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL BE SET FORTH IN
SUCH DOCUMENTS ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR MAY DEEM
APPROPRIATE. NOTWITHSTANDING THE FOREGOING, THE OPTIONEE MAY ALSO DESIGNATE ONE
OR MORE PERSONS AS THE BENEFICIARY OR BENEFICIARIES OF HIS OR HER OUTSTANDING
OPTIONS UNDER THIS ARTICLE TWO, AND THOSE OPTIONS SHALL, IN ACCORDANCE WITH SUCH
DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH BENEFICIARY OR BENEFICIARIES
UPON THE OPTIONEE’S DEATH WHILE HOLDING THOSE OPTIONS. SUCH BENEFICIARY OR
BENEFICIARIES SHALL TAKE THE TRANSFERRED OPTIONS SUBJECT TO ALL THE TERMS AND
CONDITIONS OF THE APPLICABLE AGREEMENT EVIDENCING EACH SUCH TRANSFERRED OPTION,
INCLUDING (WITHOUT LIMITATION) THE LIMITED TIME PERIOD DURING WHICH THE OPTION
MAY BE EXERCISED FOLLOWING THE OPTIONEE’S DEATH.


 


II.                                   INCENTIVE OPTIONS


 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One and Two shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 


A.                                   ELIGIBILITY. INCENTIVE OPTIONS MAY ONLY BE
GRANTED TO EMPLOYEES.


 


B.                                     EXERCISE PRICE. THE EXERCISE PRICE PER
SHARE SHALL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK ON THE OPTION GRANT DATE.


 


C.                                     DOLLAR LIMITATION. THE AGGREGATE FAIR
MARKET VALUE OF THE SHARES OF COMMON STOCK (DETERMINED AS OF THE RESPECTIVE DATE
OR DATES OF GRANT) FOR WHICH ONE OR MORE OPTIONS GRANTED TO ANY EMPLOYEE UNDER
THE PLAN (OR ANY OTHER OPTION PLAN OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY) MAY FOR THE FIRST TIME BECOME EXERCISABLE AS INCENTIVE OPTIONS
DURING ANY ONE CALENDAR YEAR SHALL NOT EXCEED THE SUM OF ONE HUNDRED THOUSAND
DOLLARS ($100,000). TO THE EXTENT THE EMPLOYEE HOLDS TWO (2) OR MORE SUCH
OPTIONS WHICH BECOME EXERCISABLE FOR THE FIRST TIME IN THE SAME CALENDAR YEAR,
THE FOREGOING LIMITATION ON THE EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE
OPTIONS SHALL BE APPLIED ON THE BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE
GRANTED.  TO THE EXTENT THAT THE OPTIONS EXCEED THIS LIMIT, THE EXCESS AMOUNT
SHALL BE CONSIDERED NON-STATUTORY OPTIONS.


 


8

--------------------------------------------------------------------------------



 


D.                                    FAILURE TO QUALIFY AS INCENTIVE OPTION. 
TO THE EXTENT THAT ANY OPTION GOVERNED BY THIS PLAN DOES NOT QUALIFY AS AN
INCENTIVE OPTION, BY REASON OF THE DOLLAR LIMITATION DESCRIBED IN SECTION II.C
OF THIS ARTICLE TWO OR FOR ANY OTHER REASON, SUCH OPTION SHALL BE EXERCISABLE AS
A NON-STATUTORY OPTION UNDER THE FEDERAL TAX LAWS.


 


E.                                      10% STOCKHOLDER. IF ANY EMPLOYEE TO WHOM
AN INCENTIVE OPTION IS GRANTED IS A 10% STOCKHOLDER, THEN THE EXERCISE PRICE PER
SHARE SHALL NOT BE LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET
VALUE PER SHARE OF COMMON STOCK ON THE OPTION GRANT DATE, AND THE OPTION TERM
SHALL NOT EXCEED FIVE (5) YEARS MEASURED FROM THE OPTION GRANT DATE.


 


III.                               STOCK APPRECIATION RIGHT TERMS


 

The Plan Administrator may grant stock appreciation rights either in conjunction
with all or part of any option or without regard to any option, in each case
upon such terms and conditions as the Plan Administrator may establish in its
sole discretion, not inconsistent with the provisions of the Plan.  Each stock
appreciation right shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below.

 


A.                                   RIGHT TO PAYMENT.


 

1.                                       EACH STOCK APPRECIATION RIGHT SHALL
CONFER ON THE PARTICIPANT TO WHOM IT IS GRANTED A RIGHT TO RECEIVE, UPON
EXERCISE THEREOF, THE EXCESS OF (A) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK ON THE DATE OF EXERCISE OVER (B) THE PER SHARE STRIKE PRICE OF THE STOCK
APPRECIATION RIGHT.

 

2.                                       THE PLAN ADMINISTRATOR SHALL DETERMINE
THE METHOD OF SETTLEMENT, FORM OF CONSIDERATION PAYABLE IN SETTLEMENT AND METHOD
BY OR FORMS IN WHICH SHARES OF COMMON STOCK WILL BE DELIVERED OR DEEMED TO BE
DELIVERED TO PARTICIPANTS.

 

3.                                       THE STRIKE PRICE PER SHARE SHALL BE
FIXED BY THE PLAN ADMINISTRATOR BUT SHALL NOT BE LESS THAN ONE HUNDRED PERCENT
(100%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE STOCK
APPRECIATION RIGHT GRANT DATE.

 


B.                                     EXERCISE AND TERM OF STOCK APPRECIATION
RIGHTS.  EACH STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE AT SUCH TIME OR
TIMES, DURING SUCH PERIOD AND FOR SUCH NUMBER OF SHARES AS SHALL BE DETERMINED
BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING THE STOCK
APPRECIATION RIGHT.  HOWEVER, NO STOCK APPRECIATION RIGHT SHALL HAVE A TERM IN
EXCESS OF TEN (10) YEARS MEASURED FROM THE STOCK APPRECIATION RIGHT GRANT DATE.


 


9

--------------------------------------------------------------------------------



 


C.                                     EFFECT OF TERMINATION OF SERVICE.


 

1.                                       THE FOLLOWING PROVISIONS SHALL GOVERN
THE EXERCISE OF ANY STOCK APPRECIATION RIGHTS HELD BY THE PARTICIPANT AT THE
TIME OF CESSATION OF SERVICE OR DEATH:

 

(I)                                     ANY STOCK APPRECIATION RIGHT OUTSTANDING
AT THE TIME OF THE PARTICIPANT’S CESSATION OF SERVICE FOR ANY REASON SHALL
REMAIN EXERCISABLE FOR SUCH PERIOD OF TIME THEREAFTER AS SHALL BE DETERMINED BY
THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING THE STOCK
APPRECIATION RIGHT, BUT NO SUCH STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE
AFTER THE EXPIRATION OF THE STOCK APPRECIATION RIGHT TERM.

 

(II)                                  ANY STOCK APPRECIATION RIGHT HELD BY THE
PARTICIPANT AT THE TIME OF DEATH AND EXERCISABLE IN WHOLE OR IN PART AT THAT
TIME MAY BE SUBSEQUENTLY EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE
PARTICIPANT’S ESTATE OR BY THE PERSON OR PERSONS TO WHOM THE STOCK APPRECIATION
RIGHT IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR THE LAWS OF
INHERITANCE OR BY THE PARTICIPANT’S DESIGNATED BENEFICIARY OR BENEFICIARIES OF
THAT STOCK APPRECIATION RIGHT.

 

(III)                               SHOULD THE PARTICIPANT’S SERVICE BE
TERMINATED FOR MISCONDUCT OR SHOULD THE PARTICIPANT OTHERWISE ENGAGE IN
MISCONDUCT WHILE HOLDING ONE OR MORE OUTSTANDING STOCK APPRECIATION RIGHTS UNDER
THIS ARTICLE TWO, THEN ALL THOSE STOCK APPRECIATION RIGHTS SHALL TERMINATE
IMMEDIATELY AND CEASE TO BE OUTSTANDING.

 

(IV)                              DURING THE APPLICABLE POST-SERVICE EXERCISE
PERIOD, THE STOCK APPRECIATION RIGHT MAY NOT BE EXERCISED IN THE AGGREGATE FOR
MORE THAN THE NUMBER OF VESTED SHARES FOR WHICH THE STOCK APPRECIATION RIGHT IS
EXERCISABLE ON THE DATE OF THE PARTICIPANT’S CESSATION OF SERVICE.  UPON THE
EXPIRATION OF THE APPLICABLE EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION
OF THE STOCK APPRECIATION RIGHT TERM, THE STOCK APPRECIATION RIGHT SHALL
TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED SHARES FOR WHICH THE STOCK
APPRECIATION RIGHT HAS NOT BEEN EXERCISED.  HOWEVER, THE STOCK APPRECIATION
RIGHT SHALL, IMMEDIATELY UPON THE PARTICIPANT’S CESSATION OF SERVICE, TERMINATE
AND CEASE TO BE OUTSTANDING TO THE EXTENT THE STOCK APPRECIATION RIGHT IS NOT
OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES.

 

2.                                       THE PLAN ADMINISTRATOR SHALL HAVE
COMPLETE DISCRETION, EXERCISABLE EITHER AT THE TIME AN STOCK APPRECIATION RIGHT
IS GRANTED OR AT ANY TIME WHILE THE STOCK APPRECIATION RIGHT REMAINS
OUTSTANDING, TO:

 

(I)                                     EXTEND THE PERIOD OF TIME FOR WHICH THE
STOCK APPRECIATION RIGHT IS TO REMAIN EXERCISABLE FOLLOWING THE PARTICIPANT’S
CESSATION OF SERVICE FROM THE LIMITED EXERCISE PERIOD OTHERWISE IN EFFECT FOR
THAT STOCK APPRECIATION RIGHT TO SUCH GREATER PERIOD OF TIME AS THE PLAN
ADMINISTRATOR SHALL DEEM APPROPRIATE, BUT IN NO EVENT BEYOND THE EXPIRATION OF
THE STOCK APPRECIATION RIGHT TERM, AND/OR

 

10

--------------------------------------------------------------------------------

 

(II)                                  PERMIT THE STOCK APPRECIATION RIGHT TO BE
EXERCISED, DURING THE APPLICABLE POST-SERVICE EXERCISE PERIOD, NOT ONLY WITH
RESPECT TO THE NUMBER OF VESTED SHARES OF COMMON STOCK FOR WHICH SUCH STOCK
APPRECIATION RIGHT IS EXERCISABLE AT THE TIME OF THE PARTICIPANT’S CESSATION OF
SERVICE BUT ALSO WITH RESPECT TO ONE OR MORE ADDITIONAL INSTALLMENTS IN WHICH
THE PARTICIPANT WOULD HAVE VESTED HAD THE PARTICIPANT CONTINUED IN SERVICE.

 


D.                                    STOCKHOLDER RIGHTS.  THE HOLDER OF AN
STOCK APPRECIATION RIGHT SHALL HAVE NO STOCKHOLDER RIGHTS WITH RESPECT TO THE
SHARES SUBJECT TO THE STOCK APPRECIATION RIGHT UNTIL SUCH PERSON SHALL HAVE
EXERCISED THE STOCK APPRECIATION RIGHT, RECEIVED SHARES OF COMMON STOCK IN
CONNECTION WITH SUCH EXERCISE AND BECOME A HOLDER OF RECORD OF THE PURCHASED
SHARES.


 


E.                                      LIMITED TRANSFERABILITY OF STOCK
APPRECIATION RIGHTS.  DURING THE LIFETIME OF THE PARTICIPANT, STOCK APPRECIATION
RIGHTS SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT AND SHALL NOT BE ASSIGNABLE
OR TRANSFERABLE OTHER THAN BY WILL OR THE LAWS OF INHERITANCE FOLLOWING THE
PARTICIPANT’S DEATH, EXCEPT THAT THE PLAN ADMINISTRATOR MAY STRUCTURE ONE OR
MORE STOCK APPRECIATION RIGHTS UNDER THE DISCRETIONARY OPTION/STOCK APPRECIATION
RIGHT GRANT PROGRAM SO THAT EACH SUCH STOCK APPRECIATION RIGHT MAY BE ASSIGNED
IN WHOLE OR IN PART DURING THE PARTICIPANT’S LIFETIME TO ONE OR MORE MEMBERS OF
THE PARTICIPANT’S FAMILY OR TO A TRUST ESTABLISHED EXCLUSIVELY FOR ONE OR MORE
SUCH FAMILY MEMBERS OR TO PARTICIPANT’S FORMER SPOUSE, TO THE EXTENT SUCH
ASSIGNMENT IS IN CONNECTION WITH THE PARTICIPANT’S ESTATE PLAN OR PURSUANT TO A
DOMESTIC RELATIONS ORDER.  THE ASSIGNED PORTION MAY ONLY BE EXERCISED BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE STOCK APPRECIATION
RIGHT PURSUANT TO THE ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION
SHALL BE THE SAME AS THOSE IN EFFECT FOR THE STOCK APPRECIATION RIGHT
IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL BE SET FORTH IN SUCH DOCUMENTS
ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE. 
NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT MAY ALSO DESIGNATE ONE OR MORE
PERSONS AS THE BENEFICIARY OR BENEFICIARIES OF HIS OR HER OUTSTANDING STOCK
APPRECIATION RIGHTS UNDER THIS ARTICLE TWO, AND THOSE STOCK APPRECIATION RIGHTS
SHALL, IN ACCORDANCE WITH SUCH DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH
BENEFICIARY OR BENEFICIARIES UPON THE PARTICIPANT’S DEATH WHILE HOLDING THOSE
STOCK APPRECIATION RIGHTS.  SUCH BENEFICIARY OR BENEFICIARIES SHALL TAKE THE
TRANSFERRED STOCK APPRECIATION RIGHTS SUBJECT TO ALL THE TERMS AND CONDITIONS OF
THE APPLICABLE AGREEMENT EVIDENCING EACH SUCH TRANSFERRED STOCK APPRECIATION
RIGHT, INCLUDING (WITHOUT LIMITATION) THE LIMITED TIME PERIOD DURING WHICH THE
STOCK APPRECIATION RIGHT MAY BE EXERCISED FOLLOWING THE PARTICIPANT’S DEATH.


 


IV.                              CHANGE IN CONTROL/HOSTILE TAKE-OVER


 


A.                                   EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION IV, NONE OF THE OUTSTANDING OPTIONS OR STOCK APPRECIATION RIGHTS UNDER
THE DISCRETIONARY OPTION/STOCK APPRECIATION RIGHT GRANT PROGRAM SHALL VEST IN
WHOLE OR IN PART ON AN ACCELERATED BASIS UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, AND THOSE OPTIONS AND STOCK APPRECIATION RIGHTS MAY BE ASSUMED,
CONTINUED OR SUBSTITUTED FOR BY ANY SUCCESSOR CORPORATION IN THE CHANGE IN
CONTROL.


 


11

--------------------------------------------------------------------------------



 


B.                                     EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION IV, NONE OF THE OUTSTANDING REPURCHASE RIGHTS UNDER THE DISCRETIONARY
OPTION/STOCK APPRECIATION RIGHT GRANT PROGRAM SHALL TERMINATE ON AN ACCELERATED
BASIS UPON THE OCCURRENCE OF A CHANGE IN CONTROL, AND THOSE RIGHTS SHALL BE
ASSIGNABLE TO ANY SUCCESSOR CORPORATION IN THE CHANGE IN CONTROL.


 


C.                                     UNLESS AN OPTION OR STOCK APPRECIATION
RIGHT IS ASSUMED, CONTINUED OR SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE
TERMS OF THE CHANGE IN CONTROL TRANSACTION, IF A CHANGE IN CONTROL OCCURS WHILE
THE OPTIONEE REMAINS IN SERVICE, THE SHARES OF COMMON STOCK AT THE TIME SUBJECT
TO EACH OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT HELD BY SUCH OPTIONEE BUT
NOT OTHERWISE VESTED SHALL AUTOMATICALLY ACCELERATE SO THAT EACH SUCH OPTION OR
STOCK APPRECIATION RIGHT SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE
CHANGE IN CONTROL, VEST AND BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON
STOCK AT THE TIME SUBJECT TO SUCH OPTION OR STOCK APPRECIATION RIGHT AND MAY BE
EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY VESTED SHARES OF COMMON
STOCK.   THE CORPORATION SHALL PROVIDE EACH HOLDER OF AN OPTION OR A STOCK
APPRECIATION RIGHT THAT IS ACCELERATED IN ACCORDANCE WITH THIS PARAGRAPH AT
LEAST FIVE (5) BUSINESS DAYS NOTICE OF THE VESTING ACCELERATION.  IMMEDIATELY
FOLLOWING THE CONSUMMATION OF THE CHANGE IN CONTROL, EACH OPTION OR STOCK
APPRECIATION RIGHT SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE
EXTENT ASSUMED OR SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE EXPRESS
TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


D.                                    THE PLAN ADMINISTRATOR SHALL HAVE THE
DISCRETIONARY AUTHORITY TO STRUCTURE ONE OR MORE OPTIONS OR STOCK APPRECIATION
RIGHTS GRANTS UNDER THE DISCRETIONARY OPTION/STOCK APPRECIATION RIGHT GRANT
PROGRAM SO THAT THE VESTING AND EXERCISABILITY OF EACH OPTION OR STOCK
APPRECIATION RIGHT SHALL AUTOMATICALLY ACCELERATE IN WHOLE OR IN PART, EITHER
(I) IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THAT CHANGE IN CONTROL OR HOSTILE
TAKEOVER, AND BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THE TIME
OR (II) UPON AN EVENT OCCURRING AFTER THE CHANGE IN CONTROL OR HOSTILE TAKEOVER
(INCLUDING A TERMINATION OF EMPLOYMENT).    IN ADDITION, THE PLAN ADMINISTRATOR
MAY STRUCTURE ONE OR MORE OF THE CORPORATION’S REPURCHASE RIGHTS SO THAT THOSE
RIGHTS SHALL IMMEDIATELY TERMINATE, IN WHOLE OR IN PART, WITH RESPECT TO ANY
SHARES HELD BY THE PARTICIPANT (AND THE SHARES SUBJECT TO THOSE TERMINATED
REPURCHASE RIGHTS SHALL ACCORDINGLY VEST IN FULL ) EITHER (I) IMMEDIATELY PRIOR
TO THE EFFECTIVE DATE OF THAT CHANGE IN CONTROL OR HOSTILE TAKEOVER, OR
(II) UPON AN EVENT OCCURRING AFTER THE CHANGE IN CONTROL OR HOSTILE TAKEOVER
(INCLUDING A TERMINATION OF EMPLOYMENT).


 


E.                                      EACH OPTION WHICH IS ASSUMED OR
SUBSTITUTED FOR IN CONNECTION WITH A CHANGE IN CONTROL OR OTHERWISE CONTINUED IN
EFFECT SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN
CONTROL, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN
ISSUABLE TO THE OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE
OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL. APPROPRIATE
ADJUSTMENTS TO REFLECT SUCH CHANGE IN CONTROL SHALL ALSO BE MADE TO (I) THE
EXERCISE PRICE PAYABLE PER SHARE UNDER EACH OUTSTANDING OPTION, PROVIDED THE
AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SECURITIES SHALL REMAIN THE SAME,
(II) THE MAXIMUM NUMBER, TYPE AND/OR CLASS OF SECURITIES AVAILABLE FOR ISSUANCE
OVER THE REMAINING TERM OF THE PLAN, (III) THE MAXIMUM NUMBER, TYPE AND/OR CLASS
OF SECURITIES BY WHICH THE SHARE RESERVE IS TO INCREASE EACH CALENDAR YEAR
PURSUANT TO THE AUTOMATIC SHARE INCREASE PROVISIONS OF THE PLAN AND (IV) THE
MAXIMUM NUMBER, TYPE AND/OR CLASS OF SECURITIES FOR WHICH ANY ONE PERSON MAY BE
GRANTED OPTIONS, SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS AND DIRECT
STOCK ISSUANCES OR SHARE RIGHT AWARDS UNDER THE PLAN PER CALENDAR YEAR.  TO THE
EXTENT THE ACTUAL HOLDERS OF THE CORPORATION’S OUTSTANDING COMMON STOCK RECEIVE
CASH CONSIDERATION FOR THEIR COMMON STOCK IN CONSUMMATION OF THE CHANGE IN
CONTROL TRANSACTION, THE SUCCESSOR CORPORATION MAY, IN CONNECTION WITH THE
ASSUMPTION OF THE OUTSTANDING OPTIONS UNDER THE DISCRETIONARY OPTION GRANT
PROGRAM, SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON STOCK (OR THOSE OF ITS
PARENT) WITH A FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION PAID PER
SHARE OF COMMON STOCK IN SUCH CHANGE IN CONTROL TRANSACTION.


 


12

--------------------------------------------------------------------------------



 


F.                                      UNLESS OTHERWISE DETERMINED BY THE PLAN
ADMINISTRATOR AND EXPRESSLY SET FORTH IN THE DOCUMENTS EVIDENCING THE OPTION,
EACH OPTION OUTSTANDING UNDER THE DISCRETIONARY OPTION/STOCK APPRECIATION RIGHT
GRANT PROGRAM AT THE TIME OF A HOSTILE TAKE-OVER BUT NOT OTHERWISE EXERCISABLE
FOR ALL THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION AT THAT TIME SHALL,
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF A HOSTILE TAKE-OVER, AUTOMATICALLY
VEST AND BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THAT TIME
SUBJECT TO SUCH OPTIONS ON AN ACCELERATED BASIS AND MAY BE EXERCISED FOR ANY OR
ALL OF SUCH SHARES AS FULLY VESTED SHARES OF COMMON STOCK. IN ADDITION, ALL OF
THE CORPORATION’S REPURCHASE RIGHTS UNDER THE DISCRETIONARY OPTION/STOCK
APPRECIATION RIGHT GRANT PROGRAM SHALL TERMINATE AUTOMATICALLY UPON THE
CONSUMMATION OF SUCH HOSTILE TAKE-OVER, AND THE SHARES SUBJECT TO THOSE
TERMINATED RIGHTS SHALL THEREUPON IMMEDIATELY VEST IN FULL, EXCEPT TO THE EXTENT
SUCH ACCELERATED VESTING IS PRECLUDED BY LIMITATIONS IMPOSED BY THE PLAN
ADMINISTRATOR AT THE TIME THE REPURCHASE RIGHT IS ISSUED.  EACH OPTION SO
ACCELERATED SHALL REMAIN EXERCISABLE FOR FULLY VESTED SHARES OF COMMON STOCK
UNTIL THE EXPIRATION OR SOONER TERMINATION OF THE OPTION TERM.


 


G.                                     THE PORTION OF ANY INCENTIVE OPTION
ACCELERATED IN CONNECTION WITH A CHANGE IN CONTROL OR HOSTILE TAKE-OVER SHALL
REMAIN EXERCISABLE AS AN INCENTIVE OPTION ONLY TO THE EXTENT THE APPLICABLE ONE
HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION IS NOT EXCEEDED. TO THE EXTENT
SUCH DOLLAR LIMITATION IS EXCEEDED, THE EXCESS ACCELERATED PORTION OF SUCH
OPTION SHALL BE EXERCISABLE AS A NON-STATUTORY OPTION UNDER THE FEDERAL TAX
LAWS.


 


H.                                    THE GRANT OF OPTIONS UNDER THE
DISCRETIONARY OPTION/STOCK APPRECIATION RIGHT GRANT PROGRAM SHALL IN NO WAY
AFFECT THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR
OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE,
DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR
ASSETS.


 


V.                                  CANCELLATION AND REGRANT OF OPTIONS


 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option/Stock
Appreciation Right Grant Program (including outstanding options incorporated
from the Predecessor Plans) and to grant (i) in substitution new options or
stock appreciation rights covering the same or a different number of shares of
Common Stock but with an exercise price per share calculated based upon the Fair
Market Value per share of Common Stock on the new grant date; (ii) stock
issuances (including share right awards); (iii) cash; or (iv) other property.

 

13

--------------------------------------------------------------------------------


 


ARTICLE THREE

STOCK ISSUANCE PROGRAM


 


I.                                       STOCK ISSUANCE TERMS


 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to share right awards which entitle the
recipients to receive those shares upon the attainment of designated performance
goals.

 


A.                                   PURCHASE PRICE.


 

1.                                       THE PURCHASE PRICE PER SHARE SHALL BE
FIXED BY THE PLAN ADMINISTRATOR, BUT SHALL NOT BE LESS THAN ANY LEGAL LIMIT
REQUIRED UNDER STATE LAW.

 

2.                                       SHARES OF COMMON STOCK MAY BE ISSUED
UNDER THE STOCK ISSUANCE PROGRAM FOR ANY OF THE FOLLOWING ITEMS OF CONSIDERATION
WHICH THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE IN EACH INDIVIDUAL INSTANCE:

 

(I)                                     CASH OR CHECK MADE PAYABLE TO THE
CORPORATION FOR ONE HUNDRED PERCENT OF THE FAIR MARKET VALUE OF THE SHARES OF
COMMON STOCK TO BE PURCHASED,

 

(II)                                  PAST SERVICES RENDERED TO THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY),

 

(III)                               SERVICES TO BE RENDERED TO THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) DURING THE VESTING PERIOD, OR

 

(IV)                              ANY OTHER FORM OF LEGAL CONSIDERATION THAT MAY
BE ACCEPTABLE TO THE PLAN ADMINISTRATOR.

 


B.                                     VESTING PROVISIONS.


 

1.                                       SHARES OF COMMON STOCK ISSUED UNDER THE
STOCK ISSUANCE PROGRAM MAY, IN THE DISCRETION OF THE PLAN ADMINISTRATOR, BE
FULLY AND IMMEDIATELY VESTED UPON ISSUANCE OR MAY VEST IN ONE OR MORE
INSTALLMENTS OVER THE PARTICIPANT’S PERIOD OF SERVICE OR UPON ATTAINMENT OF
SPECIFIED PERFORMANCE OBJECTIVES. THE ELEMENTS OF THE VESTING SCHEDULE
APPLICABLE TO ANY UNVESTED SHARES OF COMMON STOCK ISSUED UNDER THE STOCK
ISSUANCE PROGRAM SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AND INCORPORATED
INTO THE STOCK ISSUANCE AGREEMENT. SHARES OF COMMON STOCK MAY ALSO BE ISSUED
UNDER THE STOCK ISSUANCE PROGRAM PURSUANT TO SHARE RIGHT AWARDS WHICH ENTITLE
THE RECIPIENTS TO RECEIVE THOSE SHARES UPON THE ATTAINMENT OF DESIGNATED
PERFORMANCE GOALS OR IN ONE OR MORE INSTALLMENTS OVER THE PARTICIPANT’S PERIOD
OF SERVICE. UPON THE ATTAINMENT OF SUCH PERFORMANCE GOALS OR SERVICE PERIOD,
FULLY VESTED SHARES OF COMMON STOCK SHALL BE ISSUED IN SATISFACTION OF THOSE
SHARE RIGHT AWARDS.

 

14

--------------------------------------------------------------------------------


 

2.                                       ANY NEW, SUBSTITUTED OR ADDITIONAL
SECURITIES OR OTHER PROPERTY (INCLUDING MONEY PAID OTHER THAN AS A REGULAR CASH
DIVIDEND) WHICH THE PARTICIPANT MAY HAVE THE RIGHT TO RECEIVE WITH RESPECT TO
THE PARTICIPANT’S UNVESTED SHARES OF COMMON STOCK BY REASON OF ANY STOCK
DIVIDEND, STOCK SPLIT, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT
THE CORPORATION’S RECEIPT OF CONSIDERATION SHALL BE ISSUED SUBJECT TO (I) THE
SAME VESTING REQUIREMENTS APPLICABLE TO THE PARTICIPANT’S UNVESTED SHARES OF
COMMON STOCK AND (II) SUCH ESCROW ARRANGEMENTS AS THE PLAN ADMINISTRATOR SHALL
DEEM APPROPRIATE.

 

3.                                       THE PARTICIPANT SHALL HAVE FULL
STOCKHOLDER RIGHTS WITH RESPECT TO ANY SHARES OF COMMON STOCK ISSUED TO THE
PARTICIPANT UNDER THE STOCK ISSUANCE PROGRAM, WHETHER OR NOT THE PARTICIPANT’S
INTEREST IN THOSE SHARES IS VESTED. ACCORDINGLY, THE PARTICIPANT SHALL HAVE THE
RIGHT TO VOTE SUCH SHARES AND TO RECEIVE ANY REGULAR CASH DIVIDENDS PAID ON SUCH
SHARES.

 

4.                                       SHOULD THE PARTICIPANT CEASE TO REMAIN
IN SERVICE WHILE HOLDING ONE OR MORE UNVESTED SHARES OF COMMON STOCK ISSUED
UNDER THE STOCK ISSUANCE PROGRAM OR SHOULD THE PERFORMANCE OBJECTIVES NOT BE
ATTAINED WITH RESPECT TO ONE OR MORE SUCH UNVESTED SHARES OF COMMON STOCK, THEN
THOSE SHARES SHALL BE IMMEDIATELY SURRENDERED TO THE CORPORATION FOR
CANCELLATION, AND THE PARTICIPANT SHALL HAVE NO FURTHER STOCKHOLDER RIGHTS WITH
RESPECT TO THOSE SHARES.  TO THE EXTENT THE SURRENDERED SHARES WERE PREVIOUSLY
ISSUED TO THE PARTICIPANT FOR CONSIDERATION PAID IN CASH OR CASH EQUIVALENT
(INCLUDING THE PARTICIPANT’S PURCHASE-MONEY INDEBTEDNESS), THE CORPORATION SHALL
REPAY TO THE PARTICIPANT THE LOWER OF (I) THE CASH CONSIDERATION PAID FOR THE
SURRENDERED SHARES OR (II) THE FAIR MARKET VALUE OF THOSE SHARES AT THE TIME OF
CANCELLATION.

 

5.                                       THE PLAN ADMINISTRATOR MAY IN ITS
DISCRETION WAIVE THE SURRENDER AND CANCELLATION OF ONE OR MORE UNVESTED SHARES
OF COMMON STOCK WHICH WOULD OTHERWISE OCCUR UPON THE CESSATION OF THE
PARTICIPANT’S SERVICE OR THE NON-ATTAINMENT OF THE PERFORMANCE OBJECTIVES
APPLICABLE TO THOSE SHARES. SUCH WAIVER SHALL RESULT IN THE IMMEDIATE VESTING OF
THE PARTICIPANT’S INTEREST IN THE SHARES OF COMMON STOCK AS TO WHICH THE WAIVER
APPLIES. SUCH WAIVER MAY BE EFFECTED AT ANY TIME, WHETHER BEFORE OR AFTER THE
PARTICIPANT’S CESSATION OF SERVICE OR THE ATTAINMENT OR NON-ATTAINMENT OF THE
APPLICABLE PERFORMANCE OBJECTIVES.

 

6.                                       OUTSTANDING SHARE RIGHT AWARDS UNDER
THE STOCK ISSUANCE PROGRAM SHALL AUTOMATICALLY TERMINATE, AND NO SHARES OF
COMMON STOCK SHALL ACTUALLY BE ISSUED IN SATISFACTION OF THOSE AWARDS, IF THE
PERFORMANCE GOALS OR SERVICE REQUIREMENTS ESTABLISHED FOR SUCH AWARDS ARE NOT
ATTAINED. THE PLAN ADMINISTRATOR, HOWEVER, SHALL HAVE THE DISCRETIONARY
AUTHORITY TO ISSUE SHARES OF COMMON STOCK UNDER ONE OR MORE OUTSTANDING SHARE
RIGHT AWARDS AS TO WHICH THE DESIGNATED PERFORMANCE GOALS OR SERVICE
REQUIREMENTS HAVE NOT BEEN ATTAINED.

 

15

--------------------------------------------------------------------------------


 


II.                                   CHANGE IN CONTROL/HOSTILE TAKE-OVER


 


A.                                   EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION II, NONE OF THE OUTSTANDING REPURCHASE RIGHTS UNDER THE STOCK ISSUANCE
PROGRAM SHALL TERMINATE ON AN ACCELERATED BASIS UPON THE OCCURRENCE OF A CHANGE
IN CONTROL, AND THOSE RIGHTS SHALL BE ASSIGNABLE TO ANY SUCCESSOR CORPORATION IN
THE CHANGE IN CONTROL.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION II, NONE OF
THE OUTSTANDING SHARE RIGHT AWARDS UNDER THE STOCK ISSUANCE PROGRAM SHALL VEST
IN WHOLE OR IN PART ON AN ACCELERATED BASIS UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, AND THOSE SHARE RIGHT AWARDS MAY BE ASSUMED, CONTINUED OR SUBSTITUTED
FOR BY ANY SUCCESSOR CORPORATION IN THE CHANGE IN CONTROL.


 


B.                                     TO THE EXTENT THAT THE OUTSTANDING
REPURCHASE RIGHTS UNDER THE STOCK ISSUANCE PROGRAM ARE NOT ASSIGNED TO ANY
SUCCESSOR CORPORATION IN THE CHANGE IN CONTROL AND ARE NOT CONTINUED BY THE
CORPORATION, SUCH OUTSTANDING REPURCHASE RIGHTS UNDER THE STOCK ISSUANCE PROGRAM
SHALL TERMINATE IMMEDIATELY PRIOR TO AND CONTINGENT UPON THE OCCURRENCE OF THE
CHANGE IN CONTROL.


 


C.                                     UNLESS A SHARE RIGHT AWARD IS ASSUMED OR
SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE
CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE IN
CONTROL TRANSACTION, IF A CHANGE IN CONTROL OCCURS WHILE THE PARTICIPANT REMAINS
IN SERVICE, THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO EACH A SHARE RIGHT
AWARD HELD BY SUCH PARTICIPANT BUT NOT OTHERWISE VESTED SHALL AUTOMATICALLY
ACCELERATE SO THAT EACH SUCH PARTICIPANT SHALL, IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL, VEST FOR ALL THE SHARES OF COMMON STOCK
AT THE TIME SUBJECT TO SUCH SHARE RIGHT AWARD  AND SUCH FULLY VESTED SHARES OF
COMMON STOCK SHALL BE DELIVERED TO THE PARTICIPANT IMMEDIATELY PRIOR TO AND
CONTINGENT UPON THE CHANGE IN CONTROL.  THE CORPORATION SHALL PROVIDE EACH
HOLDER OF A SHARE RIGHT AWARD THAT IS ACCELERATED IN ACCORDANCE WITH THIS
PARAGRAPH AT LEAST FIVE (5) BUSINESS DAYS NOTICE OF THE VESTING ACCELERATION. 
IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CHANGE IN CONTROL, EACH OPTION OR
STOCK APPRECIATION RIGHT SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO
THE EXTENT ASSUMED OR SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE EXPRESS
TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


D.                                    TO THE EXTENT A SHARE RIGHT AWARD IS NOT
ASSUMED, CONTINUED OR SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS
OF THE CHANGE IN CONTROL TRANSACTION, THEN SUCH SHARE RIGHT AWARD SHALL BECOME
FULLY VESTED AND SHARES OF COMMON STOCK DELIVERABLE UNDER THE SHARE RIGHT AWARD
SHALL BE DELIVERED IMMEDIATELY PRIOR TO AND CONTINGENT UPON THE CHANGE IN
CONTROL.  THE CORPORATION SHALL PROVIDE EACH HOLDER OF A SHARE RIGHT AWARD THAT
IS ACCELERATED IN ACCORDANCE WITH THIS PARAGRAPH AT LEAST FIVE (5) BUSINESS DAYS
NOTICE OF THE VESTING ACCELERATION.


 


E.                                      IMMEDIATELY FOLLOWING THE CONSUMMATION
OF THE CHANGE IN CONTROL, ALL OUTSTANDING SHARE RIGHT AWARDS UNDER THE STOCK
ISSUANCE PROGRAM SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE
EXTENT ASSUMED, CONTINUED OR SUBSTITUTED FOR BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE
TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


16

--------------------------------------------------------------------------------



 


F.                                      ALL OF THE CORPORATION’S OUTSTANDING
REPURCHASE RIGHTS UNDER THE STOCK ISSUANCE PROGRAM SHALL TERMINATE
AUTOMATICALLY, AND ALL THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED
RIGHTS SHALL IMMEDIATELY VEST IN FULL, IN THE EVENT OF ANY HOSTILE TAKE-OVER,
EXCEPT TO THE EXTENT SUCH ACCELERATED VESTING IS PRECLUDED BY OTHER LIMITATIONS
IMPOSED IN THE STOCK ISSUANCE AGREEMENT.  ALL THE SHARES OF COMMON STOCK SUBJECT
TO OUTSTANDING SHARE RIGHT AWARDS SHALL IMMEDIATELY VEST IN FULL, IN THE EVENT
OF ANY HOSTILE TAKE-OVER, EXCEPT TO THE EXTENT SUCH ACCELERATED VESTING IS
PRECLUDED BY OTHER LIMITATIONS IMPOSED IN THE SHARE RIGHT AWARD AGREEMENT.

 


G.                                     THE PLAN ADMINISTRATOR MAY, IN ITS
DISCRETION, STRUCTURE ONE OR MORE OF THE CORPORATION’S REPURCHASE RIGHTS SO THAT
THOSE RIGHTS SHALL IMMEDIATELY TERMINATE, IN WHOLE OR IN PART, WITH RESPECT TO
ANY SHARES HELD BY THE PARTICIPANT (AND THE SHARES SUBJECT TO THOSE TERMINATED
REPURCHASE RIGHTS SHALL ACCORDINGLY VEST IN FULL) EITHER (I) IMMEDIATELY PRIOR
TO THE EFFECTIVE DATE OF THAT CHANGE IN CONTROL OR HOSTILE TAKEOVER, OR
(II) UPON AN EVENT OCCURRING AFTER THE CHANGE IN CONTROL OR HOSTILE TAKEOVER
(INCLUDING A TERMINATION OF A PARTICIPANT’S SERVICE).   IN ADDITION, THE PLAN
ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY TO STRUCTURE ONE OR MORE
SHARE RIGHT AWARDS GRANTS UNDER THE STOCK ISSUANCE PROGRAM SO THAT THE VESTING
OF EACH SHARE RIGHT SHALL AUTOMATICALLY ACCELERATE IN WHOLE OR IN PART, EITHER
(I) IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THAT CHANGE IN CONTROL OR HOSTILE
TAKEOVER, OR (II) UPON AN EVENT OCCURRING AFTER THE CHANGE IN CONTROL OR HOSTILE
TAKEOVER (INCLUDING A TERMINATION OF EMPLOYMENT).


 


H.                                    EACH SHARE RIGHT AWARD WHICH IS ASSUMED OR
SUBSTITUTED FOR IN CONNECTION WITH A CHANGE IN CONTROL OR OTHERWISE CONTINUED IN
EFFECT SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN
CONTROL, TO CONVERT THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN
ISSUABLE TO THE PARTICIPANT IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE
SHARES OF COMMON STOCK SUBJECT TO THE SHARE RIGHT AWARD BEEN ISSUED IMMEDIATELY
PRIOR TO SUCH CHANGE IN CONTROL TO THE TYPE AND AMOUNT OF CONSIDERATION RECEIVED
BY THE HOLDERS OF COMMON STOCK IN THE CHANGE IN CONTROL.  TO THE EXTENT THE
ACTUAL HOLDERS OF THE CORPORATION’S OUTSTANDING COMMON STOCK RECEIVE CASH
CONSIDERATION FOR THEIR COMMON STOCK IN CONSUMMATION OF THE CHANGE IN CONTROL,
THE SUCCESSOR CORPORATION MAY, IN CONNECTION WITH THE ASSUMPTION OR SUBSTITUTION
OF THE OUTSTANDING SHARE RIGHT AWARDS UNDER THE STOCK ISSUANCE PROGRAM,
SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON STOCK OR THAT OF ANY PARENT OR
PUBLICLY TRADED SUBSIDIARY, WITH A FAIR MARKET VALUE EQUIVALENT TO THE CASH
CONSIDERATION PAID PER SHARE OF COMMON STOCK IN SUCH CHANGE IN CONTROL
TRANSACTION.


 


III.                               SHARE ESCROW/LEGENDS


 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.


 


17

--------------------------------------------------------------------------------



 


ARTICLE FOUR

AUTOMATIC OPTION GRANT PROGRAM


 


I.                                       OPTION TERMS


 


A.                                   GRANT DATES. OPTION GRANTS SHALL BE MADE ON
THE DATES SPECIFIED BELOW:

 

1.                                       EACH INDIVIDUAL WHO IS FIRST ELECTED OR
APPOINTED AS A NON-EMPLOYEE BOARD MEMBER AT ANY TIME ON OR AFTER THE PLAN
EFFECTIVE DATE SHALL AUTOMATICALLY BE GRANTED, ON THE DATE OF SUCH INITIAL
ELECTION OR APPOINTMENT, A NON-STATUTORY OPTION TO PURCHASE 20,000 SHARES OF
COMMON STOCK, PROVIDED THAT INDIVIDUAL HAS NOT PREVIOUSLY BEEN IN THE EMPLOY OF
THE CORPORATION OR ANY PARENT OR SUBSIDIARY.

 

2.                                       ON THE FIRST BUSINESS DAY IN EACH
CALENDAR YEAR FOLLOWING THE PLAN EFFECTIVE DATE AND DURING THE TERM OF THE PLAN,
EACH NON-EMPLOYEE BOARD MEMBER THEN IN OFFICE, SHALL AUTOMATICALLY BE GRANTED A
NON-STATUTORY OPTION TO PURCHASE 20,000 SHARES OF COMMON STOCK, PROVIDED SUCH
INDIVIDUAL HAS SERVED AS A NON-EMPLOYEE BOARD MEMBER FOR AT LEAST SIX
(6) MONTHS. THERE SHALL BE NO LIMIT ON THE NUMBER OF SUCH OPTION GRANTS ANY ONE
NON-EMPLOYEE BOARD MEMBER MAY RECEIVE OVER HIS OR HER PERIOD OF SERVICE ON THE
BOARD, AND NON-EMPLOYEE BOARD MEMBERS WHO HAVE PREVIOUSLY BEEN IN THE EMPLOY OF
THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) OR WHO JOINED THE BOARD PRIOR TO
THE PLAN EFFECTIVE DATE SHALL BE ELIGIBLE TO RECEIVE ONE OR MORE SUCH ANNUAL
OPTION GRANTS OVER THEIR PERIOD OF CONTINUED BOARD SERVICE.

 


B.                                     EXERCISE PRICE.


 

1.             THE EXERCISE PRICE PER SHARE SHALL BE EQUAL TO ONE HUNDRED
PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION
GRANT DATE.

 

2.                                       THE EXERCISE PRICE SHALL BE PAYABLE IN
ONE OR MORE OF THE ALTERNATIVE FORMS AUTHORIZED UNDER THE DISCRETIONARY OPTION
GRANT PROGRAM. EXCEPT TO THE EXTENT THE SALE AND REMITTANCE PROCEDURE SPECIFIED
THEREUNDER IS UTILIZED, PAYMENT OF THE EXERCISE PRICE FOR THE PURCHASED SHARES
MUST BE MADE ON THE EXERCISE DATE.

 


C.                                     OPTION TERM. EACH OPTION SHALL HAVE A
MAXIMUM TERM OF TEN (10) YEARS MEASURED FROM THE OPTION GRANT DATE.


 


D.                                    EXERCISE AND VESTING OF OPTIONS.


 

EACH OPTION GRANTED PURSUANT TO THIS AUTOMATIC OPTION GRANT PROGRAM SHALL BECOME
EXERCISABLE IN A SERIES OF FOUR (4) EQUAL QUARTERLY INSTALLMENTS UPON THE
OPTIONEE’S COMPLETION OF EACH THREE (3) MONTHS OF CONTINUOUS SERVICE AS A BOARD
MEMBER OVER THE 12-MONTH PERIOD MEASURED FROM THE OPTION GRANT DATE.

 


E.                                      LIMITED TRANSFERABILITY OF OPTIONS. EACH
OPTION UNDER THIS ARTICLE FOUR MAY BE ASSIGNED IN WHOLE OR IN PART DURING THE
OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR
TO A TRUST ESTABLISHED EXCLUSIVELY FOR THE OPTIONEE OR ONE OR MORE MEMBERS OF
THE OPTIONEE’S IMMEDIATE FAMILY OR TO OPTIONEE’S FORMER SPOUSE, TO THE EXTENT
SUCH ASSIGNMENT IS IN CONNECTION WITH THE OPTIONEE’S ESTATE PLAN OR PURSUANT TO
DOMESTIC RELATIONS ORDER. THE ASSIGNED PORTION MAY ONLY BE EXERCISED BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO
THE ASSIGNMENT. THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME
AS THOSE IN EFFECT FOR THE OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL
BE SET FORTH IN SUCH DOCUMENTS ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR
MAY DEEM APPROPRIATE. THE OPTIONEE MAY ALSO DESIGNATE ONE OR MORE PERSONS AS THE
BENEFICIARY OR BENEFICIARIES OF HIS OR HER OUTSTANDING OPTIONS UNDER THIS
ARTICLE FOUR, AND THOSE OPTIONS SHALL, IN ACCORDANCE WITH SUCH DESIGNATION,
AUTOMATICALLY BE TRANSFERRED TO SUCH BENEFICIARY OR BENEFICIARIES UPON THE
OPTIONEE’S DEATH WHILE HOLDING THOSE OPTIONS. SUCH BENEFICIARY OR BENEFICIARIES
SHALL TAKE THE TRANSFERRED OPTIONS SUBJECT TO ALL THE TERMS AND CONDITIONS OF
THE APPLICABLE AGREEMENT EVIDENCING EACH SUCH TRANSFERRED OPTION, INCLUDING
(WITHOUT LIMITATION) THE LIMITED TIME PERIOD DURING WHICH THE OPTION MAY BE
EXERCISED FOLLOWING THE OPTIONEE’S DEATH.

 


18

--------------------------------------------------------------------------------


 


F.                                      TERMINATION OF BOARD SERVICE. THE
FOLLOWING PROVISIONS SHALL GOVERN THE EXERCISE OF ANY OPTIONS HELD BY THE
OPTIONEE AT THE TIME THE OPTIONEE CEASES TO SERVE AS A BOARD MEMBER FOR ANY
REASON:


 

(I)                                     THE OPTIONEE (OR, IN THE EVENT OF
OPTIONEE’S DEATH, THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S ESTATE OR THE
PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE OPTIONEE’S
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR THE DESIGNATED BENEFICIARY OR
BENEFICIARIES OF SUCH OPTION) SHALL HAVE A SIX (6)-MONTH PERIOD FOLLOWING THE
DATE OF SUCH CESSATION OF BOARD SERVICE IN WHICH TO EXERCISE EACH SUCH OPTION.

 

(II)                                  DURING THE SIX (6)-MONTH POST-SERVICE
EXERCISE PERIOD, THE OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN
THE NUMBER OF VESTED SHARES OF COMMON STOCK FOR WHICH THE OPTION IS EXERCISABLE
AT THE TIME OF THE OPTIONEE’S CESSATION OF BOARD SERVICE.

 

(III)                               IN NO EVENT SHALL THE OPTION REMAIN
EXERCISABLE AFTER THE EXPIRATION OF THE OPTION TERM. UPON THE EXPIRATION OF THE
SIX (6)-MONTH POST-SERVICE EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION
OF THE OPTION TERM, THE OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR
ANY SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED. HOWEVER, THE OPTION
SHALL, IMMEDIATELY UPON THE OPTIONEE’S CESSATION OF BOARD SERVICE FOR ANY
REASON, TERMINATE AND CEASE TO BE OUTSTANDING TO THE EXTENT THE OPTION IS NOT
OTHERWISE AT THAT TIME EXERCISABLE.

 


II.                                   CHANGE IN CONTROL/ HOSTILE TAKE-OVER


 


A.                                   IN THE EVENT OF ANY CHANGE IN CONTROL WHILE
THE OPTIONEE REMAINS A BOARD MEMBER, THE SHARES OF COMMON STOCK AT THE TIME
SUBJECT TO EACH OUTSTANDING OPTION HELD BY SUCH OPTIONEE UNDER THE AUTOMATIC
OPTION GRANT PROGRAM BUT NOT OTHERWISE VESTED SHALL AUTOMATICALLY ACCELERATE SO
THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE
CHANGE IN CONTROL, VEST AND BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON
STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF
THOSE SHARES AS FULLY VESTED SHARES OF COMMON STOCK. IMMEDIATELY FOLLOWING THE
CONSUMMATION OF THE CHANGE IN CONTROL, EACH AUTOMATIC OPTION GRANT SHALL
TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE
SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE
AND EFFECT PURSUANT TO THE EXPRESS TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


19

--------------------------------------------------------------------------------



 


B.                                     IN THE EVENT OF A HOSTILE TAKE-OVER WHILE
THE OPTIONEE REMAINS A BOARD MEMBER, THE SHARES OF COMMON STOCK AT THE TIME
SUBJECT TO EACH OPTION OUTSTANDING UNDER THE AUTOMATIC OPTION GRANT PROGRAM BUT
NOT OTHERWISE VESTED SHALL AUTOMATICALLY ACCELERATE SO THAT EACH SUCH OPTION
SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE HOSTILE TAKE-OVER, VEST
AND BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO
SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY VESTED
SHARES OF COMMON STOCK. EACH SUCH OPTION SHALL REMAIN EXERCISABLE FOR SUCH
FULLY-VESTED OPTION SHARES UNTIL THE EXPIRATION OR SOONER TERMINATION OF THE
OPTION TERM OR THE SURRENDER OF THE OPTION IN CONNECTION WITH THAT HOSTILE
TAKE-OVER.


 


C.                                     ALL OUTSTANDING REPURCHASE RIGHTS UNDER
THE AUTOMATIC OPTION GRANT PROGRAM SHALL AUTOMATICALLY TERMINATE, AND THE SHARES
OF COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS SHALL IMMEDIATELY VEST IN
FULL, IN THE EVENT OF ANY CHANGE IN CONTROL OR HOSTILE TAKE-OVER.


 


D.                                    UPON THE OCCURRENCE OF A HOSTILE
TAKE-OVER, THE OPTIONEE SHALL HAVE A THIRTY (30)-DAY PERIOD IN WHICH TO
SURRENDER TO THE CORPORATION EACH OF HIS OR HER OUTSTANDING AUTOMATIC OPTION
GRANTS.  THE OPTIONEE SHALL IN RETURN BE ENTITLED TO A CASH PAYMENT FROM THE
CORPORATION IN AN AMOUNT EQUAL TO THE EXCESS OF (I) THE TAKE-OVER PRICE OF THE
SHARES OF COMMON STOCK AT THE TIME SUBJECT TO EACH SURRENDERED OPTION (WHETHER
OR NOT THE OPTIONEE IS OTHERWISE AT THE TIME VESTED IN THOSE SHARES) OVER
(II) THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES. SUCH CASH PAYMENT
SHALL BE PAID WITHIN FIVE (5) DAYS FOLLOWING THE SURRENDER OF THE OPTION TO THE
CORPORATION.  THE PLAN ADMINISTRATOR SHALL, AT THE TIME THE OPTION WITH SUCH
LIMITED STOCK APPRECIATION RIGHT IS GRANTED UNDER THE AUTOMATIC OPTION GRANT
PROGRAM, PRE-APPROVE ANY SUBSEQUENT EXERCISE OF THAT RIGHT IN ACCORDANCE WITH
THE TERMS OF THIS PARAGRAPH D.  ACCORDINGLY, NO FURTHER APPROVAL OF THE PLAN
ADMINISTRATOR OR THE BOARD SHALL BE REQUIRED AT THE TIME OF THE ACTUAL OPTION
SURRENDER AND CASH PAYMENT.


 


E.                                      EACH OPTION WHICH IS ASSUMED IN
CONNECTION WITH A CHANGE IN CONTROL OR OTHERWISE CONTINUED IN FULL FORCE AND
EFFECT SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN
CONTROL, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN
ISSUABLE TO THE OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE
OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL. APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE PAYABLE PER SHARE UNDER
EACH OUTSTANDING OPTION, PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH
SECURITIES SHALL REMAIN THE SAME.  TO THE EXTENT THE ACTUAL HOLDERS OF THE
CORPORATION’S OUTSTANDING COMMON STOCK RECEIVE CASH CONSIDERATION FOR THEIR
COMMON STOCK IN CONSUMMATION OF THE CHANGE IN CONTROL TRANSACTION, THE SUCCESSOR
CORPORATION MAY, IN CONNECTION WITH THE ASSUMPTION OF THE OUTSTANDING OPTIONS
UNDER THE AUTOMATIC OPTION GRANT PROGRAM, SUBSTITUTE ONE OR MORE SHARES OF ITS
OWN COMMON STOCK WITH A FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION
PAID PER SHARE OF COMMON STOCK IN SUCH CHANGE IN CONTROL TRANSACTION.


 


F.                                      THE GRANT OF OPTIONS UNDER THE AUTOMATIC
OPTION GRANT PROGRAM SHALL IN NO WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS
STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL
OR ANY PART OF ITS BUSINESS OR ASSETS.


 


III.                              REMAINING TERMS


 

The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same as the terms in effect for option grants made under
the Discretionary Option Grant Program.

 

20

--------------------------------------------------------------------------------


 


ARTICLE FIVE

MISCELLANEOUS


 


I.                                       NO FRACTIONAL SHARES


 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan, and the Plan Administrator shall determine whether cash shall be paid
in lieu of any fractional shares or whether such fractional shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 


II.                                   TAX WITHHOLDING


 

A.                                   The Corporation’s obligation to deliver
shares of Common Stock upon a stock issuance, or the exercise of options or
stock appreciation rights or the issuance or vesting of such shares under the
Plan shall be subject to the satisfaction of all applicable income and
employment tax withholding requirements.  The Corporation shall also make
appropriate arrangements to satisfy all applicable foreign tax withholding
requirements which may be imposed in connection with the grant or exercise of
options or stock appreciation rights under the Plan or the issuance or vesting
of shares of Common Stock under the Plan.


 

B.                                     The Plan Administrator may, in its
discretion, provide in the respective award agreement that (i) the Corporation,
in its discretion, may determine that shares of Common Stock from the award be
withheld by the Corporation in satisfaction of all or part of the Withholding
Taxes which may become payable in connection with the an award granted under the
Plan (pursuant to Article Five Section II.B.1.) and (ii) any or all Optionees or
Participants under the Plan (other than the non-employee Board members) with the
right to use shares of Common Stock in satisfaction of all or part of the
Withholding Taxes to which such individuals may become subject in connection
with the grant or exercise of their options or stock appreciation rights or the
issuance or vesting of their shares.  Such right to an individual may be
provided to any such holder in either or both of the following formats:


 

1.                                       Stock Withholding:  The election to
have the Corporation withhold, from the shares of Common Stock otherwise
issuable upon the exercise of options or stock appreciation rights or the
issuance or the vesting of such shares, a portion of those shares with an
aggregate Fair Market Value equal to the percentage of the Withholding Taxes
(not to exceed one hundred percent (100%) of the minimum Withholding Taxes
required be law) designated by the holder.

 

2.                                       Stock Delivery:  The election to
deliver to the Corporation, at the time the option or stock appreciation right
is granted or exercised or the shares are issued or vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option or stock appreciation right exercise or share vesting triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%) of the
minimum Withholding Taxes required be law) designated by the holder.

 

21

--------------------------------------------------------------------------------


 


III.                               EFFECTIVE DATE AND TERM OF THE PLAN


 

A.                                   The Plan shall become effective immediately
upon the Plan Effective Date.  Options may be granted under the Discretionary
Option/Stock Appreciation Right Grant Program at any time on or after the Plan
Effective Date, and the initial option grants under the Automatic Option Grant
Program shall be made on the Plan Effective Date to any non-employee Board
members eligible for such grants at that time. However, no options granted under
the Plan may be exercised, and no shares shall be issued under the Plan, until
the Plan is approved by the Corporation’s stockholders. If such stockholder
approval is not obtained within twelve (12) months after the Plan Effective
Date, then all options previously granted under this Plan shall terminate and
cease to be outstanding, and no further options shall be granted and no shares
shall be issued under the Plan.


 

B.                                     The Plan shall terminate upon the
earliest of (i) the tenth anniversary of the Plan Effective Date, (ii) the tenth
anniversary of the approval of the Plan by the Corporation’s stockholders,
(iii) the date on which all shares available for issuance under the Plan shall
have been issued as fully-vested shares or (iv) the termination of all
outstanding awards in connection with a Change in Control.  Upon such Plan
termination, all option grants and unvested stock issuances outstanding at that
time shall thereafter continue to have force and effect in accordance with the
provisions of the documents evidencing such grants or issuances.


 


IV.                              AMENDMENT OF THE PLAN


 

A.                                   The Board shall have complete and exclusive
power and authority to amend or modify the Plan or any outstanding award granted
under the Plan in any or all respects.  However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options, stock appreciation rights or unvested stock issuances at the time
outstanding, including share right awards, under the Plan unless the Optionee or
the Participant consents to such amendment or modification.  Notwithstanding the
foregoing, any amendment to either increase the number of shares that may be
issued under the Plan or the Persons eligible to receive awards under the Plan
shall require stockholder approval.  In addition, certain amendments may require
stockholder approval pursuant to applicable laws or regulations.


 

B.                                     Options to purchase shares of Common
Stock may be granted under the Discretionary Option/Stock Appreciation Right
Grant Program and shares of Common Stock may be issued under the Stock Issuance
Program that are in each instance in excess of the number of shares then
available for issuance under the Plan, provided any excess shares actually
issued under those programs shall be held in escrow until there is obtained
stockholder approval of an amendment sufficiently increasing the number of
shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess issuances are made, then (i) any unexercised options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Corporation shall promptly refund to the Optionees and
the Participants the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the short
term applicable federal rate) for the period the shares were held in escrow, and
such shares shall thereupon be automatically cancelled and cease to be
outstanding.


 


22

--------------------------------------------------------------------------------



 


V.                                  USE OF PROCEEDS


 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 


VI.                              REGULATORY APPROVALS


 

A.                                   The implementation of the Plan, the
granting of any stock option under the Plan and the issuance of any shares of
Common Stock (i) upon the exercise of any granted option or (ii) under the Stock
Issuance Program shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the stock options granted under it and the shares of Common Stock
issued pursuant to it.


 

B.                                     No shares of Common Stock or other assets
shall be issued or delivered under the Plan unless and until there shall have
been compliance with all applicable requirements of Federal and state securities
laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which Common Stock is then listed for trading.


 


VII.                          NO EMPLOYMENT/SERVICE RIGHTS


 

Nothing in the Plan shall confer upon any Optionee or Participant any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of any Optionee or
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 


VIII.                      SECTION 162(M)


 


A.                                   STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS.


 

It is the intent of the Corporation that any options or stock appreciation
rights granted under the Plan to a “covered employee” (as that term is defined
in Section 162(m) of the Code) with an exercise price of not less than the Fair
Market Value per share of Common Stock on the date of grant shall qualify as
“qualified performance-based compensation” (within the meaning of Treas. Reg.
§ 1.162-27(e)) to the extent that options or stock appreciation rights granted
under the Plan may qualify as “qualified performance-based compensation” and the
Plan shall be interpreted consistently with such intent.  In furtherance of the
foregoing, if and to the extent that the Corporation intends that an option or a
stock appreciation right granted under the Plan to any covered employee shall
qualify as qualified performance-based compensation, all decisions regarding the
grant of such option or stock appreciation right shall be made only by members
of the Committee who qualify as “outside directors” within the meaning of Treas.
Reg. § 1.162-27(e)(3).

 


23

--------------------------------------------------------------------------------



 


B.                                     PERFORMANCE AWARDS.


 

The Plan Administrator shall also have the discretionary authority, consistent
with Code Section 162(m), to structure (i) cash bonuses, (ii) stock options,
(iii) stock appreciation rights and (iv) stock issuances, including share right
awards, so that (x) the cash bonuses are only payable, (y) the shares of Common
Stock received upon exercise of the stock option or stock appreciation right and
(z) the shares of Common Stock subject to such stock issuances shall only vest
or be issuable upon the achievement of certain pre-established objective
corporate performance goals based on one or more of the following criteria:
(1) earnings per share; (2) revenues or margins; (3) cash flow; (4) operating
margin; (5) return on net assets, investment, capital, or equity; (6) direct
contribution; (7) net income; pretax earnings; (8) earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before extraordinary or special items; operating
income; income before interest income or expense, unusual items and income
taxes, local, state or federal and excluding budgeted and actual bonuses which
might be paid under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total shareholder return; and (13) debt
reduction. In addition, such performance goals may be based upon the attainment
of specified levels of the Corporation’s performance under one or more of the
measures described above relative to the performance of other entities and may
also be based on the performance of any of the Corporation’s business units or
divisions or any Parent or Subsidiary. Performance goals may include a minimum
threshold level of performance below which no award will be earned, levels of
performance at which specified portions of an award will be earned and a maximum
level of performance at which an award will be fully earned.  In furtherance of
the foregoing, if and to the extent that the Corporation intends that an award
granted under the Plan pursuant to this paragraph to any covered employee shall
qualify as qualified performance-based compensation, all decisions regarding the
grant of such award shall be made only by members of the Committee who qualify
as “outside directors” within the meaning of Treas. Reg. § 1.162-27(e)(3).

 

24

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                   ASSUMED OPTIONS shall mean the stock
options assumed by the Corporation from Acacia Research that were exercisable
for Acacia Research - CombiMatrix stock and which include, but are not limited
to, the options outstanding as of the date of the Transaction that were granted
under the Acacia Research Corporation 2002 CombiMatrix Stock Incentive Plan, the
CombiMatrix Corporation 1998 Stock Option Plan, the CombiMatrix Corporation 2000
Stock Awards Plan and the Acacia Research Corporation 1996 Stock Option Plan.


 

B.                                     AUTOMATIC OPTION GRANT PROGRAM shall mean
the automatic option grant program in effect under Article Four of the Plan.


 

C.                                     BOARD shall mean the Corporation’s Board
of Directors.


 

D.                                    CERTIFICATE OF INCORPORATION shall mean
the Certificate of Incorporation of CombiMatrix Corporation filed with the
Delaware Secretary of State on the Plan Effective Date and all subsequent
amendments, supplements, modifications and replacements thereof.


 

E.                                      CHANGE IN CONTROL shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:


 

(i)                                     a stockholder-approved merger or
consolidation in which securities possessing more than fifty percent (50%) of
the total combined voting power of the Corporation’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or

 

(ii)                                  a sale, transfer or other disposition of
all or substantially all of the Corporation’s assets to an entity which is not a
Subsidiary of the Corporation, or

 

(iii)                               the acquisition, directly or indirectly by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders.

 

F.                                      CODE shall mean the Internal Revenue
Code of 1986, as amended.


 

G.                                     COMMITTEE shall mean the committee of two
(2) or more non-employee Board members appointed by the Board to administer the
Discretionary Option/Stock Appreciation Right Grant Program with respect to
Section 16 Insiders.


 

H.                                    COMMON STOCK shall mean the Corporation’s
Common Stock (as defined in the Certificate of Incorporation).


 


A1

--------------------------------------------------------------------------------



 

I.                                         CORPORATION shall mean CombiMatrix
Corporation, a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of CombiMatrix Corporation,
which shall by appropriate action adopt the Plan.


 

J.                                        DISCRETIONARY OPTION/STOCK
APPRECIATION RIGHT GRANT PROGRAM shall mean the Discretionary Option/Stock
Appreciation Right Grant Program in effect under Article Two of the Plan.


 

K.                                    EMPLOYEE shall mean an individual who is
in the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.


 

L.                                      EXECUTIVE OFFICER COMMITTEE shall mean
the committee comprised of two (2) or more executive officers of the Corporation
appointed by the Board to administer the Discretionary Option/Stock Appreciation
Right Grant Program and Stock Issuance Program with respect to persons other
than Section 16 Insiders, but subject to the applicable limitations and
requirements of the Delaware Corporate Law.


 

M.                                 EXERCISE DATE shall mean the date on which
the Corporation shall have received written notice of the option exercise.


 

N.                                    FAIR MARKET VALUE per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:


 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as such
price is reported on the Nasdaq National Market. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)                               If the Common Stock is at the time not
traded on the Nasdaq National Market or listed on any Stock Exchange, but is
regularly traded in any over-the-counter market, then the Fair Market Value
shall be the average of the bid and asked prices per share of Common Stock in
such over-the-counter market on the date in question.  If there are no bid and
asked prices on the date in question, then the Fair Market Value shall be the
average of the bid and asked prices in such over-the-counter market on the last
preceding date for which such prices exist.

 

A2

--------------------------------------------------------------------------------


 

(iv)                              If the Common Stock is at the time not traded
as described in (i), (ii) or (iii) above, then the Fair Market Value of a share
of Common Stock shall be determined by the Plan Administrator, after taking into
account such factors as it deems appropriate.

 

O.                                    HOSTILE TAKE-OVER shall mean either of the
following events effecting a change in control or ownership of the Corporation:


 

(i)                                     the acquisition, directly or indirectly,
by any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) of beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders which the Board does not recommend such
stockholders to accept, or

 

(ii)                                  a change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

P.                                      IMMEDIATE FAMILY shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law and shall include adoptive relationships.


 

Q.                                    INCENTIVE OPTION shall mean an option
which satisfies the requirements of Code Section 422.


 

R.                                     MISCONDUCT shall, with respect to any
Participant, have the meaning specified in the Participant’s award agreement. 
In the absence of any definition in the award agreement, “Misconduct” shall have
the equivalent meaning or the same meaning as “misconduct” or “cause” set forth
in any employment, consulting or other agreement for the performance of services
between the Participant and the Corporation or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean the
commission of any act of fraud, embezzlement or dishonesty by the Optionee or
Participant, any unauthorized use or disclosure by such person of confidential
information or trade secrets of the Corporation (or any Parent or Subsidiary),
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Corporation (or any Parent or Subsidiary)in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of any Optionee,
Participant or other person in the Service of the Corporation (or any Parent or
Subsidiary).


 

S.                                      1934 ACT shall mean the Securities
Exchange Act of 1934, as amended.


 


A3

--------------------------------------------------------------------------------



 

T.                                     NON-STATUTORY OPTION shall mean an option
not intended to satisfy the requirements of Code Section 422.


 

U.                                    OPTIONEE shall mean any person to whom an
option is granted under the Discretionary Option Grant Program, the Automatic
Option Grant Program.


 

V.                                     PARENT shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


 

W.                                PARTICIPANT shall mean any person who is
issued shares of Common Stock under the Stock Issuance Program.


 

X.                                    PERMANENT DISABILITY OR PERMANENTLY
DISABLED shall mean the inability of the Optionee or the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of continuous duration of twelve (12) months or more. However, solely for
purposes of the Automatic Option Grant Program, Permanent Disability or
Permanently Disabled shall mean the inability of the non-employee Board member
to perform his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.


 

Y.                                     PLAN shall mean the Corporation’s 2006
Stock Incentive Plan, as amended and as set forth in this document.


 

Z.                                     PLAN ADMINISTRATOR shall mean the
particular body, whether the Committee or the Board, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.


 

AA.                         PLAN EFFECTIVE DATE shall mean the date on which the
Plan is approved by the stockholders of the Corporation.


 

BB.                             SECTION 16 INSIDER shall mean an officer or
director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the 1934 Act.


 

CC.                             SERVICE shall mean the performance of services
for the Corporation (or any Parent or Subsidiary) by a person in the capacity of
an Employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant or stock issuance.


 

DD.                           STOCK EXCHANGE shall mean either the, Nasdaq
National Market, the American Stock Exchange or the New York Stock Exchange.


 


A4

--------------------------------------------------------------------------------



 

EE.                               STOCK ISSUANCE AGREEMENT shall mean the
agreement entered into by the Corporation and the Participant at the time of
issuance of shares of Common Stock under the Stock Issuance Program.


 

FF.                               STOCK ISSUANCE PROGRAM shall mean the stock
issuance program in effect under Article Three of the Plan.


 

GG.                             SUBSIDIARY shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


 

HH.                           TAKE-OVER PRICE shall mean the greater of (i) the
Fair Market Value per share of Common Stock on the date the option is
surrendered to the Corporation in connection with a Hostile Take-Over or, if
applicable, (ii) the highest reported price per share of Common Stock paid by
the tender offeror in effecting the Hostile Take-Over through the acquisition of
such Common Stock. However, if the surrendered option is an Incentive Option,
the Take-Over Price shall not exceed the price per share described in clause
(i) above.


 

II.                                     10% STOCKHOLDER shall mean the owner of
stock (as determined under Code Section 424(d)) possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation (or any Parent or Subsidiary).


 

JJ.                                   WITHHOLDING TAXES shall mean the minimum
Federal, state and local income and employment withholding taxes to which the
holder of options or unvested shares of Common Stock may become subject in
connection with the exercise of those options or the vesting of those shares.

 

A5

--------------------------------------------------------------------------------
